Title: Bernard Peyton to Thomas Jefferson, 4 October 1817
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        Dear sir
                        Culpeper
4th: October "17
                    
                    I return you my sincere thanks for your kind congratulations on my late change of situation in life, and fondly hope that permanent happiness will result from it which you are pleased to anticipate.—
                    I feel greatly obliged by the letters you were so good as to enclose, and shall loose no time after my return to Richmond (which will be in a few days) in sending out the order and Bill for the Wine subscription, in the interim the quantity will continue to increase as I find the sceme to take well in this part of the country as well as yours.—   Col Coles tells me there will be a meeting at Albemarle October Court of the College Committee, would it not be a favorable opportunity to mention the subject to Mr Madison and the other members who I have not had it in my power to see or correspond with?—I wish to give them the advantages of it, especially Genl Cocke & Mr Cabell, both of whom I know wish to subscribe, but I have not learnt what quantity or description they prefer—
                    You mentioned when I last had other matters you wished shipped to Philadelphia, I pray you to command my services  on this, and all other occasions when I can be useful to you without reserve. I make this offer from a sincere desire to afford you every facility in Richd possible, and which is so necessary to you,—to perform such offices will be p a pleasure, not a trouble believe me—
                    I regret very much I could not do myself the pleasure to see you in Bedford as I promised; business of an urgent character obliged me to return direct, and in haste—
                    May I take the liberty to offer you the respectful complts of Mrs P.—   I have the honor to be
                    
                        Very respectfully sir Your Obd Hub Sert
                        B. Peyton
                    
                